DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/01/2022 has been entered.  Claims 1-11 and 13-14 are currently pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt is convex on one side of an inflection point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point and is concave on another side of the inflection point, wherein at a location of said inflection point, said at least one web is at a distance from said drafting roller outer surface and wherein the at least one fibre web has a thickness at the location of said inflection point that is less than the distance between said at least one output belt and said drafting roller";
In claim 13, there is no antecedent basis in the specification for "a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2";
In claim 14, there is no antecedent basis in the specification for "a space between a belt guide roller outer surface of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2".
Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:
In claim 1, lines 10-11, "a output belt guide roller centre point" appears to read "an output belt guide roller centre point";
For claims 6-8, the status identifier appears to be "Previously presented" as the claims are not amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt is convex on one side of an inflection point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point and is concave on another side of the inflection point".  However, the disclosure fails to set forth the above claimed feature.  It is noted that the feature of the underlined text with respect to the location of the inflection point does not find any support in the original specification, and is not shown in the original drawing either.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 13 recites "a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2".  However, the disclosure fails to set forth the above claimed feature.  It is noted that the original disclosure does not specify two terminal points that defining the space between the belt guide roller and the drafting roller.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claim 14 recites "a space between a belt guide roller outer surface of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2".  However, the disclosure fails to set forth the above claimed feature.  It is noted that the original disclosure does not specify two terminal points that defining the space between the belt guide roller and the drafting roller.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter.
Claims 2-11 and 13-14 each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "said output belt" and "a output belt guide roller", which renders the claim indefinite.  There is insufficient antecedent basis for "said output belt" in the claim.  The claim has previously set forth "at least one output belt".  In a scenario of two or more output belts, it is unclear which output belt is being referred to.  For examination purposes, the limitations have been construed to be "said at least one output belt" and "at least one output belt guide roller" respectively.
Claim 1 recites the limitation "at a location of said inflection point, said at least one web is at a distance from said drafting roller outer surface", which renders the claim indefinite.  The claim has previously defined the drafting roller has a circular outer surface.  As such, it is unclear which point of the drafting roller should be considered as a terminal point to quantify the distance.  For examination purposes, per broadest reasonable interpretation, the examiner has interpreted that the distance as claimed is from any point of said drafting roller outer surface.
Claim 1 recites the limitation "wherein the at least one fibre web has a thickness at a location of said at least one point of inflection that is less than the distance between said at least one output belt and said drafting device", which renders the claim indefinite.  There is insufficient antecedent basis for "the distance" in the claim.  The claim does not define the term "the distance", and the original specification does not provide a standard for ascertaining the claimed feature.  It is further noted that the original drawings of the instant application depict output belts 1, 2 each extending away from drafting roller 10 with a significant amount of length; therefore, it is unclear which point of each output belt is considered as one of the terminal points to quantify the distance between the output belt and the drafting roller.  Similarly, it is unclear which point of the drafting roller should be considered as the other terminal point to quantify the distance.  For examination purposes, per broadest reasonable interpretation, the examiner has interpreted "the distance" as a distance between any point of said at least one output belt and any point of said drafting device.
Claim 13 recites the limitation "a space between the belt guide roller outer surface and the drafting roller", which renders the claim indefinite.  The claim has previously defined the drafting roller has a circular outer surface.  As such, it is unclear which point of the belt guide roller outer surface should be considered as a terminal point to quantify the space.  Similarly, it is unclear which point of the drafting roller should be considered as the other terminal point to quantify the space.  For examination purposes, per broadest reasonable interpretation, the examiner has interpreted that the space as claimed is between any point of said belt guide roller outer surface and any point of the drafting roller.
Claim 14 recites the limitation "a space between a belt guide roller outer surface of the lower output belt and the drafting roller", which renders the claim indefinite.  It is unclear which point of the belt guide roller outer surface of the lower output belt should be considered as a terminal point to quantify the space.  Similarly, it is unclear which point of the drafting roller should be considered as the other terminal point to quantify the space.  For examination purposes, per broadest reasonable interpretation, the examiner has interpreted that the space as claimed is between any point of said belt guide roller outer surface and any point of the drafting roller.
	Claims 2-11 and 13-14 each depend from the rejected claim 1 and are likewise rejected.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) in view of Collotte (US 2003/0061686 A1).
Regarding claim 1, Bernhardt discloses an apparatus for forming a fibre mat (fig. 2; paras. 0008, 0022; claim 13), comprising 
a fibre web-forming device (carding machine 1; fig. 2; para. 0022) configured to form at least one fibre web (fibre webs conveyed by belts 2a, 2b; fig. 2; paras. 0008, 0023-0024), a cross-lapper (fleece laying machine 5; fig. 2; paras. 0008, 0022; claim 13) and a device for drafting said at least one fibre web (drawing equipment 3; figs. 1-2; para. 0022) disposed between the fire web-forming device and the cross-lapper (fig. 2) for drafting the at least one fibre web (paras. 0008, 0022; claim 13) to adjust a pre-determined profile of the fibre mat leaving the cross-lapper (fig. 2; paras. 0008, 0039; claim 13), said drafting device comprising a drafting roller (disk roller 8b; fig. 2; para. 0024) having, in cross section, a circular outer surface having a drafting roller centre point (see fig. 2; para. 0024), 
the fibre web-forming device comprising at least one output belt (transfer belts 2a, 2b; fig. 2; para. 0022), said at least one output belt being at a distance from said drafting roller device (disk roller 8b; see fig. 2) and being configured to output said at least one fibre web (see fig. 2; para. 0023) at at least one output belt guide roller (see annotated fig. 2) having, in cross section, a circular outer surface having an output belt guide roller centre point (see annotated fig. 2), 
the cross-lapper having one input belt (any of belts 10, 12 and 13; figs. 1-2; para. 0035) for receiving said at least one fibre web leaving said at least one output belt of the fibre web-forming device (fig. 2; para. 0035).
Bernhardt does not explicitly disclose wherein a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt is convex on one side of an inflection point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point and is concave on another side of the inflection point, wherein at a location of said inflection point, said at least one web is at a distance from said drafting roller outer surface, and wherein the at least one fibre web has a thickness at a location of said at inflection inflection that is less than the distance between said at least one output belt and said drafting roller.  However, Bernhardt does disclose that the drafting roller 8b is spaced from the output belt guide roller of the output belt 2a by a gap (see annotated fig. 2), wherein at a location within the gap, said fibre web transported from the output belt 2a is at a distance from said drafting roller outer surface (see annotated fig. 2), wherein at a location within the gap, said fibre web transported from the output belt 2a has a thickness that is less than a distance between said output belt and said drafting roller (see annotated fig. 2).  
Further, Collotte teaches wherein an apparatus for forming a fibre mat (an installation for forming a condensed nonwoven web; fig. 1; para. 0020) comprising a fibre web-forming device (carding machine 1; fig. 1; para. 0020) configured to form at least one fibre web (nonwoven webs W1, W2; figs. 1-2; para. 0020), and a drafting roller (smooth rotating cyliner 20 also configured for drafting; fig. 1; paras. 0026, 0029-0030), the fibre web-forming device comprising at least one output belt (belts B, B'; figs. 1-2; paras. 0023-0024) configured to output said at least one fibre web (figs. 1-2; paras. 0023-0025), wherein a path of said at least one fibre web (web W1; fig. 1; para. 0020) between said at least one output belt of the web-forming device and an output end of the drafting roller is convex on one side of an inflection point where the path crosses an imaginary straight line extending between a drafting roller centre point and an output belt guide roller centre point (figs. 1-2 show that roller 25 is positioned adjacent to an upper lateral side of roller 21; and fig. 2 shows a path of web W1 passing rollers 25 and 21 includes an inflection point at an outer surface of web W1 adjacent to roller 21, where fig. 2 appears to show that the inflection point is located where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point; see figs. 1-2; paras. 0027-0028) and is concave on another side of the inflection point (see figs. 1-2; paras. 0027-0028), wherein at a location of said inflection point, said at least one web is at a distance from said drafting roller outer surface (web W1 is at a distance from an upper point of the drafting roller 21; see figs. 1-2), and wherein the at least one fibre web has a thickness at the location of said inflection point that is less than a distance between said at least one output belt and said drafting roller (the distance is considered to be between a midpoint along the longitudinal length of belt B and a center point of roller 21, and the thickness of the web W1 at the inflection point is shown to be less than the above distance; see figs. 1-2).  Bernhardt and Collotte are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the relative positions of the at least one output belt of the fibre web-forming device and an output end of the drafting roller as disclosed by Bernhardt, by raising the belt guide roller for belt 2a (see annotated fig. 2) in a vertical direction to a position adjacent to an upper lateral side of draft roller 8b, thereby obtaining wherein a path of said at least one fibre web between said at least one output belt of the fibre web-forming device and the cross-lapper input belt is convex on one side of an inflection point where the path crosses an imaginary straight line extending between the drafting roller centre point and the output belt guide roller centre point and is concave on another side of the inflection point, wherein at a location of said inflection point, said at least one web is at a distance from said drafting roller outer surface, and wherein the at least one fibre web has a thickness at a location of said at least one point of inflection that is less than a distance between said at least one output belt and said drafting roller, as taught by Collotte, in order to allow high speed ratios between two output belts of the web-forming device and accordingly obtain significant condensing rates for an upper nonwoven web wherein a condensing of fibres of the nonwoven web mainly occurs between a drafting roller and a lower transfer surface without adversely affecting the quality of the nonwoven web (Collotte; paras. 0031, 0052).  
Regarding claim 2, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the drafting roller being controlled by a rotary drive system (means to drive rotation of the rollers; para. 0039; claim 13) whose speed of rotation varies as a function of the drafting that it is desired to impart to the at least one fibre web (cyclic acceleration and braking; para. 0039; claim 13).
Regarding claim 3, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 2, and Bernhardt further discloses the at least one output belt of the fibre web-forming device moves at a constant, or substantially constant speed (discharged at a constant speed; para. 0010; claim 13) while the peripheral speed of the drafting roller is controlled so that the latter rotates at a speed higher than that of the at least one output belt (fig. 2; paras. 0026, 39-40; claim 13).
Regarding claim 4, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that the cross-lapper input belt (belt 10; fig. 2) rotates at the same speed as that of the periphery of the drafting roller (para. 0011).
Regarding claim 5, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and further discloses the apparatus characterised in that the cross-lapper input belt drives the at least one fibre web at a higher speed than a speed of the periphery of the drafting roller (para. 0041). 
Bernhardt does not explicitly disclose wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the cross-lapper input belt drives the at least one fibre web at between 1% and 10% higher than the speed of the periphery of the drafting roller, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that two upper and lower web output belts (transfer belts 2a, 2b; fig. 2; para. 0022), wherein the outputting of the two upper and lower webs coming together at the drafting roller (see fig. 2; para. 0023).
Regarding claim 7, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose wherein said at least one output belt is inclined with respect to the cross-lapper input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show said at least one output belt (belts 2a, 2b; fig. 2) is inclined with respect to the cross-lapper input belt (belt 13; fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein each output belt is inclined with respect to the cross-lapper input belt, in order to optimize the configuration of various units of the apparatus to make the apparatus effective and compact.
Regarding claim 8, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1. Bernhardt does not explicitly disclose wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt.  However, one of ordinary skill in the art would recognize that Fig. 2 of Bernhardt does show an output end point of said at least one output belt (belt 2a; see annotated fig. 2) is at a higher position than an input end point of the input belt (belt 10; see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill to have recognized that Bernhardt's apparatus meets the above claimed requirement.  Further, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein an output end point of said at least one output belt is at a higher position than an input end point of the input belt, in order to integrate various units of the apparatus in a compact and effective manner.
Regarding claim 9, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1, and Bernhardt further discloses the apparatus characterised in that on leaving the draft roller (roller 8b; fig. 2), the upper web comes into contact with the outer surface of the draft roller and is moved along this outer surface up to the cross-lapper input belt (see fig. 2).
Regarding claim 11, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not disclose the apparatus characterised in that the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device.  However, Collotte teaches wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100% and 150% of a speed of at least one output belt of a web-forming device (drafting roller 20 had a circumferential speed VT of about 150 m/min, and an output belt speed V1 from a carding machine was about 145 m/min; therefore, the ratio of VT to V1 is about 103%; fig. 1; paras. 0029-0030, 0036, 0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein a linear peripheral (tangential) speed of a drafting roller varies over a speed range of between 100 and 150% of a speed of at least one output belt of a fibre web-forming device, as taught by Collotte, in order to provide a slight stretch to the nonwoven web without destroying the structure of the nonwoven web (Collotte; para. 0030).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the linear peripheral (tangential) speed of the drafting roller varies over a speed range of between 100% and 150% of the speed of the at least one output belt of the fibre web-forming device, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose the apparatus characterised in that a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with a space between the belt guide roller outer surface and the drafting roller is between 5 mm and 20 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller outer surface is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 6. Bernhardt does not explicitly disclose the apparatus characterised in that a space between a belt guide roller outer surface of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the apparatus as disclosed by Bernhardt, with wherein a space between a belt guide roller of the lower output belt and the drafting roller is between 10 mm and 30 mm, for a fibre web having an area density of between 10 g/m2 and 50 g/m2.  The space between a drafting roller and a belt guide roller is determined by many factors, such as an overall size of the apparatus, a length of each belt, the thickness and density of the nonwoven web and the power level provided to the apparatus, etc.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US 2003/0033691 A1) and Collotte (US 2003/0061686 A1) and further in view of Gaudino (US 4,461,058 A).
Regarding claim 10, Bernhardt and Collotte, in combination, disclose the apparatus according to claim 1.  Bernhardt does not explicitly disclose the apparatus characterised in that the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web.  However, Gaudino teaches wherein a draft roller is covered with a sleeve in a material providing good adhesion to an item being drafted (a roller of a draft device having a covering of hard rubber; col. 2, ll. 66-67; col. 3, ll. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the drafting speed of the apparatus as disclosed by Bernhardt, with wherein the drafting roller is covered with a sleeve in a material providing good adhesion to the at least one fibre web, as taught by Gaudino, in order to provide good friction between the draft roller and the web to facilitate effective drafting.

    PNG
    media_image1.png
    759
    1320
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2003/0033691 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 07/01/2022 have been fully considered and addressed below.  
Applicant remarks: Applicant asserts in Collote, because of the suction, the web W1 is in contact with the roller 21 at the inflection point.
Examiner's response: Examiner respectfully disagrees.  As addressed in the 103 rejection section of the Office Action, the primary reference, Bernhardt, has already disclosed that the drafting roller and the output belt guide roller is spaced by a gap.  The secondary reference, Collote, is introduced to merely raise Bernhardt's output belt guide roller for belt 2a in a vertical direction, not to add any suction feature.  Therefore, Applicant's argument is moot.
Applicant remarks: Applicant asserts that, if the person of ordinary skill in the art, based on Collote, would raise the belt 2a, he would certainly raise it such that the relative positioning of the belt, the draft roller and the web would be the same as in Collote.
Examiner's response: Examiner respectfully disagrees.  Applicant does not provide any reason why the person of ordinary skill of the art would certainly raise the belt 2a such that the relative positioning of the belt, the draft roller and the web would be the same as in Collote.  A.  As such, Applicant's argument amounts to a general allegation. Instead, one ordinary skill of the art would recognize that modifying Bernhardt with Collote does not need to bodily incorporate all the relative positioning of the belt, the draft roller and the web from Collote; instead, simply raising the output belt guide roller for belt 2a would be an easiest approach which only requires minimum adjustment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732